Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 1 of 14 PageID# 102



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION
________________________________________________
CAROLYN DYKES,                                   )
individually and on behalf of                   )  Case Number:
all others similarly situated,                  )  18-CV-154-LO-MSN
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )
GATESTONE & CO. INTERNATIONAL INC.,             )
                                                 )
       Defendant.                                )
                                                 )

     Memorandum in Support of Plaintiff’s Motion for Class Certification and
              Preliminary Approval of Class Action Settlement

      Plaintiff, Carolyn Dykes (“Plaintiff” or “Dykes”), through counsel and under

Fed. R. Civ. P. 23, moves this Court for class certification and preliminary approval

of the proposed class action settlement in this matter. The history of this case and

the settlement is as follows:

      On February 12, 2018, Plaintiff filed a class action lawsuit (the “Lawsuit”),

asserting class claims against Gatestone & Co. International Inc. (“Gatestone”)

under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

(Dkt. 1.) Specifically, Plaintiff alleged Gatestone violated the FDCPA by sending

her – and other consumers in Virginia – a collection letter regarding allegedly

defaulted student loans, which required disputes to be made in writing and implied

that consumers could not initiate administrative review hearings of student loans

resulting from allegedly fraudulent actions of the school attended. Id. Gatestone

denies these allegations.
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 2 of 14 PageID# 103



      Shortly thereafter, the parties entered into lengthy settlement discussions,

which resulted in a settlement that has been memorialized in a Class Action

Settlement Agreement (the “Agreement”), attached as Exhibit 1.

      Under Fed. R. Civ. P. 23(e), Plaintiff – with Defendant’s consent – now seeks

class certification and preliminary approval of the proposed class action settlement.

Specifically, Plaintiff requests that the Court certify the following proposed class:

              All consumers in the Commonwealth of Virginia to whom
              Gatestone & Co. International Inc. mailed a letter in a
              form materially identical or substantially similar to the
              letter sent to the Plaintiff, as attached to the Complaint
              as Exhibit A, from February 27, 2017 to August 30, 2018,
              and which was not returned by the postal service as
              undeliverable.

Gatestone represents that there approximately 212 individuals fit this class

definition.

      The letter that forms the basis of this case is the letter sent by Gatestone to

Plaintiff, a copy of which is attached as Exhibit A to the Complaint. It is Plaintiff’s

contention that Gatestone violated the FDCPA by sending this form of letter.

Gatestone denies having violated the FDCPA.

      Nevertheless, the parties have reached a settlement. Therefore, Plaintiff

requests that this Court preliminarily approve the proposed Agreement by entering

the Preliminary Approval Order attached to the Agreement as Exhibit A.




                                           2
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 3 of 14 PageID# 104



                          Supporting Memorandum of Law

      The Plaintiff submits the following memorandum in support of his motion for

preliminary approval of class action settlement.

A.    Proposed Settlement.

      The Agreement is attached hereto as Exhibit 1. The significant terms of the

proposed settlement are as follows:

      1.     Certification of a Fed. R. Civ. P. 23(b)(3) Class.

      As stated above, the Parties seek to define the Class as follows:

             All consumers in the Commonwealth of Virginia to whom
             Gatestone & Co. International Inc. mailed a letter in a
             form materially identical or substantially similar to the
             letter sent to the Plaintiff, as attached to the Complaint
             as Exhibit A, from February 27, 2017 to August 30, 2018,
             and which was not returned by the postal service as
             undeliverable.

(the “Class Members”). Ex. 1, Agreement at ¶ 1.C. Gatestone represents there are

approximately 212 Class Members.

      2.     Class Representative and Class Counsel Appointment.

      Plaintiff requests that the Court appoint Plaintiff as the class representative

(“Class Representative” or “Plaintiff”), and Thomas R. Breeden of THOMAS R.

BREEDEN, P.C., and Brian L. Bromberg of BROMBERG LAW OFFICE, P.C. as class

counsel (“Class Counsel”). Plaintiff’s qualifications and willingness to represent the

class is reflected in her declaration, which accompanies this filing. The

qualifications of Plaintiff’s attorneys to represent the class are set forth at length in

declarations that accompany this motion.

      3.     Notification Process.
                                            3
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 4 of 14 PageID# 105



      Under Fed. R. Civ. P. 23(c)(2)(B), the Parties are required to provide notice of

the settlement to the Class Members and allow the Class Members the opportunity

to exclude themselves from the settlement. The Parties, therefore, propose the

following notification process.

      The class action administrator shall, as expeditiously as possible, but not to

exceed 30 days from the Court’s entry of the Order of Preliminary Approval of Class

Action Settlement (“Preliminary Approval Order”), send by U.S. mail a written

notice of the proposed class action settlement to each Class Member. The proposed

Notice of Class Action Settlement is attached to the Agreement as Exhibit C. Before

sending the written notice, the class action administrator shall confirm and, if

necessary, update the addresses for the Class Members through the standard

methodology the administrator currently uses to update addresses. Gatestone’s

obligation to provide notice of the proposed settlement will be considered fulfilled

upon the mailing of the written notices, regardless of whether any notice is

returned as undelivered or for any other reason, except that Gatestone will forward

any notices that are returned with a forwarding address, and update the Class

Member address list with all forwarding addresses. Id. at ¶ 1.

      4.     Entry of Appearance, Exclusions and Objections.

      Fed. R. Civ. P. 23(c)(2)(B) also requires the Class Members have an

opportunity to enter an appearance, object to, or exclude themselves from a (b)(3)

settlement. Accordingly, the Parties propose any Class Member who desires to be

excluded from the class must send a written request for exclusion to the class

administrator with a postmark date no later than 60 days after the date of entry of
                                           4
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 5 of 14 PageID# 106



the Order of Preliminary Approval of the Class Action Settlement. Id. at ¶s 10-16.

The Class Member must set forth the name and number of this case, his or her full

name, address, telephone number, and email address (if available), along with a

statement that he or she wishes to be excluded. Id. at ¶ 12. The administrator shall

provide a list of the names of each Class Member who submitted a timely exclusion

to Class Counsel after the deadline passes, and the parties shall include a copy of

the list along with the Motion for Final Approval of Class Action Settlement. Any

Class Member who submits a valid and timely request for exclusion shall not be

bound by the terms of this Agreement. Id. at ¶ 13.

      Under Fed. R. Civ. P. 23(e)(5), the Class Members must also have the

opportunity to object to the proposed settlement. Any Class Member who intends to

object to the fairness of this settlement must file a written objection with the Court

within 60 days after the date of entry of the Order of Preliminary Approval of the

Class Action Settlement, and provide a copy to Class Counsel and counsel for

Gatestone. Id. at ¶ 15. In the written objection, the Class Member must state: the

name and number of this case, his or her full name, address, telephone number, and

email address (if available); the reasons for his or her objection; and, whether he or

she intends to appear at the fairness hearing on his or her own behalf or through

counsel. Id. Any Class Member who does not file a valid and timely objection to the

settlement shall be barred from seeking review of the settlement by appeal or

otherwise. Id. at ¶ 16. Under Rule 23(c)(2)(B)(iv) of the Federal Rules of Civil

Procedure, the class members shall be notified that they may enter an appearance

through an attorney at their own expense if the member so desires.
                                           5
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 6 of 14 PageID# 107



      5.     Settlement Consideration.

      The proposed settlement is a Rule 23(b)(3) settlement, and, therefore, the

settlement consideration is as follows:

             a.    Class Representative Incentive Payment.

      Gatestone shall pay Plaintiff $4,000 in recognition of her services as the

Class Representative and for his individual settlement. Id. at ¶ 21.A.

             b.    Class Monetary Relief.

      Gatestone will establish a $37,100 Settlement Fund. Id. at ¶ 21.B. Within 30

business days after Final Judgment Day, as defined in ¶ 1.B. of the Class Action

Settlement Agreement, the class action administrator shall send via U.S. mail a

$175 settlement check to each Class Member (1) who does not exclude himself or

herself from the class, and (2) whose class notice is not returned undeliverable

without a forwarding address. Id. at ¶ 21.B. Gatestone’s obligations per this

paragraph will be considered fulfilled upon the mailing of the settlement checks,

regardless of whether any settlement check is received, returned, or cashed, except

that Gatestone will be obligated to take reasonable steps to forward any settlement

checks returned with a forwarding address to such forwarding addresses. Id. Each

settlement check will be negotiable for a minimum of 60 days after it is mailed. Id.

             c.    Cy Pres Award.

      Any funds from settlement checks un-cashed (i.e., checks not cashed 60 days

after the check date) or other undistributed funds shall be awarded the Northern

Virginia Pro Bono Law Center, subject to the Court’s approval. Id. at ¶ 21.C. The cy

pres award shall be made no later than 120 days after Final Judgment Day. Id.
                                          6
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 7 of 14 PageID# 108



             d.     Attorneys’ Fees, Costs, and Expenses.

      Gatestone has agreed to pay, subject to the Court’s approval, an amount not

to exceed $25,000, representing reasonable attorneys’ fees, costs, and expenses in

this matter. Id. at ¶s 25-27. The award of fees, costs, and expenses to Class Counsel

shall be in addition to, and shall not in any way reduce, the settlement amounts to

be provided to the Class Members. Id.

      The Parties and their counsel represent and agree that the consideration to

be provided to the Class Members is not contingent on the attorneys’ fees to be

awarded. Id. The amount of attorneys’ fees, expenses and costs are to be considered

by the Court separately from the Court’s consideration of the fairness,

reasonableness, and adequacy of the settlement. Id.

      Gatestone shall be responsible for all costs and expenses of sending notice

and distributing checks to the class members and the cost of administration. Id.

B.    The Proposed Settlement Satisfies the Requirements of Fed. R. Civ. P. 23.

      “The class-action device was designed as ‘an exception to the usual rule that

litigation is conducted by and on behalf of the individual named parties only.’” Gen.

Tel. Co. of SW. v. Falcon, 457 U.S. 147, 155 (1982) (quoting Califano v. Yamasaki,

442 U.S. 682, 700-01 (1979)). “Class relief is ‘peculiarly appropriate’ when the

‘issues involved are common to the class as a whole’ and when they ‘turn on

questions of law applicable in the same manner to each member of the class.’” Id.

“For in such cases, ‘the class-action device saves the resources of both the courts

and the parties by permitting an issue potentially affecting every [class member] to

be litigated in an economical fashion under Rule 23.’” Id. (changes in original).
                                           7
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 8 of 14 PageID# 109



      “There is a strong judicial policy in favor of settlement, in order to conserve

scarce resources that would otherwise be devoted to protracted litigation.”

Covarrubias v. Capt. Charlie’s Seafood, Inc., 2011 WL 2690531, *2 (E.D. N.C. July

6, 2011) (quoting Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984)).

Proposed settlements must, nevertheless, satisfy the requirements of Rule 23. See

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 592 (1997).

      1.     The Fed. R. Civ. P. 23(a) Requirements are Satisfied.

      “In order to obtain class certification, [the Parties] first must satisfy the

prerequisites of numerosity, commonality, typicality, and adequacy of

representation specified in Rule 23(a).” Murray v. Auslander, 244 F.3d 807, 810

(11th Cir. 2001). The Parties must show: “(1) the class is so numerous that joinder

of all members is impracticable [i.e., numerosity]; (2) there are questions of law or

fact common to the class [i.e., commonality]; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class [i.e.,

typicality]; and (4) the representative parties will fairly and adequately protect the

interests of the class [i.e., adequacy of representation.]” Fed. R. Civ. P. 23(a).

      Here, as stated above, the class meets the Rule 23(a) requirements.

Numerosity is satisfied as the Parties identified 9,360 Class Members who received

a letter the same or substantially similar to the letter at issue, easily satisfying the

Fourth Circuit presumption. See Equal Empl. Opp. Comm. v. Printing Indst. Of

Metro. Washington, D.C., Inc., 92 F.R.D. 51, 53 (D. D.C. 1981).

      The class satisfies the commonality and typicality requirements because

Plaintiff’s claims and the claims of the class are legally and factually identical, and
                                            8
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 9 of 14 PageID# 110



Plaintiff’s interests are aligned with the interests of the class. Plaintiff’s and the

Class Members’ claims stem from language in Gatestone’s collection letters.

       Finally, Plaintiff has no interest antagonistic to the Class Members.

Plaintiff’s claims are identical to the Class Members’ claims and there is no

potential for conflicting interests in this action.

       2.       The Fed. R. Civ. P. 23(b)(3) Requirements Are Satisfied.

       “In addition to satisfying Rule 23(a)’s prerequisites, parties seeking class

certification must show that the action is maintainable under Rule 23(b)(1), (2), or

(3).” Amchem Prods., Inc., 521 U.S. at 614. To qualify for certification under Rule

23(b)(3), a class must meet two requirements beyond the Rule 23(a) prerequisites:

“Common questions must ‘predominate over any questions affecting only individual

members’; and class resolution must be ‘superior to other available methods for the

fair and efficient adjudication of the controversy.’” Amchem, 521 U.S. at 615.

       Again, the class satisfies the predominance and superiority requirements.

Class-wide claims predominate over any individual claims and the class action

procedure is the appropriate and superior method to resolve the case. Plaintiff’s and

the putative class members’ claims are identical, and all issues are subject to the

same proof. Proof of the class claims will leave nothing for Plaintiff to prove

individually.




                                             9
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 10 of 14 PageID# 111



       3.     Notice and Exclusions.

       Rule 23(c)(2)(B) further provides that any member of a (b)(3) class may

 request exclusion, and that the “court must direct to class members the best notice

 that is practicable under the circumstances, including individual notice to all

 members who can be identified through reasonable effort[.]” Fed. R. Civ. P.

 23(c)(1)(B) (emphasis added). “Notice of a proposed class action settlement is

 adequate when it is the best notice practicable, reasonably calculated, under the

 circumstances, to reach absent class members.” Elkins v. Equitable Life Ins. of

 Iowa, 1998 WL 133741, *2 (M.D. Fla. Jan. 27, 1998).

       Here, the Parties propose sending individual notice to each of the Class

 Members. Individual notice is the best notice practicable. Each Class Member will

 receive actual notice of the settlement and an opportunity to exclude himself or

 herself from the settlement.

       4.     The Fed. R. Civ. P. 23(e) Requirements Are Satisfied.

       Although pretrial settlement of class actions is favored, “Rule 23(e) provides

 that ‘a class action shall not be dismissed without the approval of the court.” In re

 Jiffy Lube Sec. Litig., 927 F.2d 155, 158 (4 th Cir. 1991) (citations omitted). “To this

 end, ‘the role of the Court reviewing the proposed settlement of a class action under

 Fed.R.Civ.P. 23(e) is to assure that the procedures followed meet the requirements

 of the Rule and . . . to examine the settlement for fairness and adequacy.’” In re

 MicroStrategy, Inc. Sec. Litig., 148 F.Supp.2d 654, 663 (E.D. Va. 2001). “However,

 ‘there is a strong initial presumption that the compromise is fair and reasonable.’”



                                             10
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 11 of 14 PageID# 112



 Id. “[T]he Fourth Circuit adopted a bifurcated analysis, separating the inquiry into

 a settlement’s ‘fairness’ from the inquiry into a settlement’s ‘adequacy.’” Id.

              a.     The Proposed Settlement is Fair.

       To determine whether the settlement is fair and was reached in good faith at

 arm’s length, the Court must consider: “(1) the posture of the case at the time

 settlement was proposed, (2) the extent of discovery that had been conducted, (3)

 the circumstances surrounding the negotiations, and (4) the experience of counsel in

 the area of securities class action litigation.” Jiffy Lube Sec. Litig., 921 F.2d at 159.

       Here, when applied, all four factors indicate the settlement is fair. The

 settlement was reached after the parties engaged in informal discovery. Most

 importantly, however, the settlement was reached at arm’s-length after lengthy

 settlement discussions and negotiations. The only reason the case settled this early

 is that both parties are represented by experienced FDCPA counsel. If successful,

 under 15 U.S.C. § 1692k, the class members’ recovery is limited to the lesser of 1%

 of Gatestone’s net worth, or $500,000. The Parties exchanged discovery regarding

 Gatestone’s net worth, and although the number is confidential, agree the

 maximum class recovery would be limited. Under the settlement, the putative class

 members are recovering approximately a considerable sum for a statutory-damage-

 only case. Class Counsel are “seasoned attorneys” and have determined settlement

 by way of this Settlement Agreement is fair, reasonable, adequate, and in the best

 interests of the Class Members.

              b.     The Settlement is Adequate.



                                             11
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 12 of 14 PageID# 113



       To determine whether the proposed settlement is adequate, the Court must

 consider: “(1) the relative strength of the plaintiffs’ case on the merits, (2) the

 existence of any difficulties of proof or strong defenses the plaintiffs are likely to

 encounter if the case goes to trial, (3) the anticipated duration and expense of

 additional litigation, (4) the solvency of the defendants and the likelihood of

 recovery on a litigated judgment, and (5) the degree of opposition to the settlement.”

 Jiffy Lube Sec. Litig., 921 F.2d at 159.

       While the fifth factor is premature, all other factors weigh in favor of finding

 the settlement adequate. Gatestone has raised several defenses on the merits and

 the Court has not yet certified the class. Further, a trial in this case would be

 expensive and lengthy and may deplete Gatestone’s resources to pay any judgment.

 This pre-trial settlement will save significant fees and costs to each side.

 Considering the potential risks and expenses associated with continued prosecution

 of the lawsuit, the uncertainties of trial, the probability of appeals, the certainty of

 delay and the ultimate uncertainty of recovery through continued litigation, the

 proposed settlement is fair, reasonable, and adequate.

                                      III. Conclusion

       WHEREFORE, for the reasons set forth above, and under Fed. R. Civ. P.

 23(b)(3) and (e), the Parties respectfully request that the Court approve the

 proposed settlement by entering the attached Preliminary Approval Order, Exhibit

 A to the Class Action Settlement Agreement, and for such other relief as this Court

 deems proper.

 Dated: October 5, 2018
                                             12
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 13 of 14 PageID# 114



 Respectfully submitted,
 CAROLYN DYKES, Individually
 And On Behalf of The Class

 /s/ Thomas R. Breeden
 Thomas R. Breeden.
 (VSB No. 33410)
 trb@tbreedenlaw.com
 THOMAS R. BREEDEN, P.C.
 10326 Lomond Drive
 Manassas, Virginia 20109
 Telephone: (703) 361-9277
 Facsimile: (703) 257-2259

 Brian L. Bromberg
 (Admitted Pro Hac Vice)
 brian@bromberglawoffice.com
 BROMBERG LAW OFFICE, P.C.
 26 Broadway, 21st Floor
 New York, NY 10004
 Telephone: (212) 248-7906
 Facsimile: (212) 248-7908

 Attorneys for Plaintiff




                                      13
Case 1:18-cv-00154-LO-MSN Document 25 Filed 10/05/18 Page 14 of 14 PageID# 115



                                 CERTIFICATE OF SERVICE

        I certify that on the 5th day of October, 2018 I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

 the following:


 Francis J. Prior, Esquire
 Siciliano, Ellis, Dyer & Boccarosse, PLC
 10521 Judicial Dr, Suite 120
 Fairfax, Virginia 22030
 fprior@sedblaw.com
 Tel (703) 385-6697

 Harijot S. Khalsa, Esq.
 Sessions, Fishman, Nathan & Israel, LLP
 1545 Hotel Circle South, Suite 150
 Sand Diego, California 92108-3426
 hskhalsa@session.legal
 Tel (657) 445-6089, Fax (619) 296-2013

 Counsel for Defendant

                                              ____/s/_____________________
                                              Thomas R. Breeden, Esquire
                                              (VSB #33410)
                                              THOMAS R. BREEDEN, P.C.
                                              10326 Lomond Drive
                                              Manassas, Virginia 20109
                                              (703) 361-9277 Telephone
                                              (703) 257-2259 Facsimile
                                              trb@tbreedenlaw.com
                                              Counsel for Plaintiff




                                                 14
